June 24, 1918. The opinion of the Court was delivered by
This is an action for damages alleged to have been sustained by the plaintiff, W.E. McAllister, on account of the negligent killing of his horse at a railroad crossing. The case was tried by a jury in a magistrate's Court, and the verdict was in favor of the plaintiff for $85.
The defendant appealed, and the Circuit Court reversed the magistrate's judgment, on the ground that the plaintiff was guilty of gross negligence. The plaintiff now appeals from judgment of the Circuit Court.
The first proposition for which the appellant contends is that, under the evidence, which was conflicting, the verdict of the jury was final, and should not have been disturbed on appeal.
Section 407 of the Code 1912 provides that the Circuit Court, on hearing an appeal from a judgment rendered by a magistrate, "may affirm or reverse the judgment of the Court below, in whole or in part, and as to any one or all the parties, and for errors of law or fact." This gives the Circuit Court jurisdiction to review the facts, although they may have been determined by a jury in a magistrate's Court. But the Supreme Court cannot review the findings of fact by the Circuit Court. It may, however, review the facts, for the sole purpose of determining whether there is any testimony whatever tending to sustain the judgment, as this presents a question of law. *Page 94 
In the present case there was ample testimony to sustain the findings of fact by his Honor, the Circuit Judge.
Appeal dismissed.